Citation Nr: 0515600	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to alleged herbicide exposure in 
Vietnam.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Sprague

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

3.  There is no competent medical evidence showing a causal 
relationship between the veteran's current diabetes mellitus 
and service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated as a 
result of service, or as due to alleged herbicide exposure 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, or 
of any other corresponding records.
For further reasons listed below, the Board has determined 
that a VA examination of the claimed disorder is not 
"necessary" in view of 38 U.S.C.A. § 5103A(d).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim by the issuance of "duty to assist" letters in 
February 2003 and May 2004.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005).  In these letters, 
the veteran was also advised to submit additional evidence in 
support of his claim.  The Board finds that this instruction 
is consistent with 38 C.F.R. § 3.159(b)(1), requiring that VA 
request a claimant to provide any evidence in his or her 
possession that pertains to a claim.

In this case, the February 2003 letter was issued prior to 
the appealed April 2003 rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the present case, the veteran served aboard USS 
Independence (CVA-62), which was located in the territorial 
waters of the Republic of Vietnam from June to July of 1965, 
according to documentation received from the Department of 
the Navy.  The veteran has alleged that he was exposed to 
herbicide agents while working aboard ship at that time.  The 
Board observes that VA provides through its regulations that 
veterans who have had active military, naval, or air service 
in the Republic of Vietnam during the Vietnam Era, and who 
have one of the diseases listed in 38 C.F.R. § 3.309(e) shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).   In such 
circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e).  See C.F.R. § 3.307(a)(6)(ii).

Despite the veteran's contentions, there is no evidence that 
the veteran ever served in the Republic of Vietnam.  The 
documentation provided to the Board by the Department of the 
Navy, and in the veteran's DD Form 214 indicates that he only 
served aboard USS Independence, which was located offshore of 
the Republic of Vietnam in its territorial waters from June 
to July of 1965.  See VAOPGCPREC 27-97 (July 23, 1997) 
(holding that service on a deep-water naval vessel in the 
waters off the shore of the Republic of Vietnam does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) when such service does not encompass 
actually being within the borders of the Republic of 
Vietnam).  In the absence of evidence confirming service in 
the Republic of Vietnam, 38 C.F.R. § 3.307(a)(6)(iii) is not 
applicable, and the veteran's claim will only be addressed on 
a direct service connection basis in this decision.  See 
Combee v. Brown 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Upon a review of the veteran's service medical records, there 
is no indication of any complaints associated with or related 
to diabetes mellitus.  The earliest record suggesting a 
diagnosis of diabetes mellitus and treatment is from the VA 
Medical Center (VAMC) in Palo Alto, California, which 
indicates a diagnosis in December 2002 with follow-up 
treatments at the same facility in the following months.  
There is no evidence anywhere in the record of either private 
or VA treatment of diabetes mellitus prior to this date and 
no evidence suggesting a causal nexus between this disorder 
and service.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  In this case, there is no evidence linking the 
veteran's claimed disorder to service and no reasonable 
possibility that a VA examination would result in findings 
favorable to the veteran.  Accordingly, the Board finds that 
an etiology opinion is not "necessary" in this case.  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his March 2004 
Substantive Appeal.  However, while the veteran has worked in 
the personnel department at a VAMC, as noted in a June 1977 
letter, he has not been shown to possess the medical training 
or the qualifications necessary to render a competent medical 
opinion as to medical causation.  His lay opinion therefore 
does not constitute medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
diabetes mellitus, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for diabetes 
mellitus, to include as secondary to alleged herbicide 
exposure in Vietnam, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


